Case: 10-20847     Document: 00511890978         Page: 1     Date Filed: 06/19/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 19, 2012
                                     No. 10-20847
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

DANIEL REYNA-CASTANON, also known as Rudolfo Garza Gutierrez, also
known as Roudolfo Garza Gutierrez, also known as Rodolfo Gutierrez, also
known as Rodolpho Garza, also known as Rodolfo Garza Gutierrez, also known
as Jesus Gutierrez, also known as Daniel Constantino Reyna Castanon, also
known as Joe Perez, also known as Daniel Constantine Reyna-Castonon, also
known as Rudolfo Garza-Gutierrez, also known as Daniel Reyna Castanon, also
known as Miguel Angel Reyna,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:10-CR-344-1


Before DAVIS, STEWART, and PRADO, Circuit Judges.
PER CURIAM:*
        The attorney appointed to represent Daniel Reyna-Castanon has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 10-20847    Document: 00511890978    Page: 2   Date Filed: 06/19/2012

                                No. 10-20847

Cir. 2011). Reyna-Castanon has not filed a response. We have reviewed
counsel’s brief and the relevant portions of the record reflected therein. We
concur with counsel’s assessment that the appeal presents no nonfrivolous issue
for appellate review. Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                      2